Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01 When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-56 (Fed Cir. 2007)(transitory embodiments are not directed to statutory subject matter)

The USPTO suggests the following approach to overcome this 101 rejection. A claim drawn to such a computer readable medium that covers both transitory and non-transitory may be amended to marrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
Furthermore a “processor” may be considered software per se. To overcome this rejection, the Examiner suggests amending to include a “hardware processor” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/397,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application include more limitations than the copending application. It would have been obvious to one of ordinary skill in the art to remove limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser (US 2017/0111175) in view of Sinclair (US 2004/0098366)


Regarding Claim 1,

Oberhauser (US 2017/0111175) teaches a computing system comprising:

one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
 
receive a request from an entity for running an executable application in a data storage that is associated with an owner of a first decentralized identifier (DID) (Paragraph [0056-0057] teaches the owner of DIR (i.e. DID) having data storage (PDS)), the executable application being configured to use a portion of personal data stored in the data storage as one or more inputs to generate one or more results (Paragraph [0050-0051] teaches an application requesting personal data (e.g. annual income) to generate a result (i.e. determine whether a user should get a car loan));

identify one or more characteristics of the executable application associated with the entity; based on the identified one or more characteristics (Paragraph [0052] teaches identity of the application), 
and execute the executable application using the portion of personal data stored in the data storage to generate one or more results (Paragraph [0053] teaches based on the identifying of the application, program logic may utilize certain DIR)(Paragraph [0051] teaches using information to get a car loan)

While Oberhauser teaches utilizing an application with the PDS, Oberhauser does not explicitly teach determine if the executable application is allowed to be stored in the data storage; grant a write permission to the entity to write the executable application in the data storage; store the executable application in the portion of the data storage;

Sinclair (US 2004/0098366) teaches determine if the executable application is allowed to be stored in the data storage; grant a write permission to the entity to write the executable application in the data storage; store the executable application in the portion of the data storage (Paragraph [0094] teaches determining by a trusted entity whether to install an application within the secure vault)(Paragraph [0117-0118] teaches determining whether application is allowed to be stored in the vault);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhauser with the storing of approved applications in Sinclair

The motivation is to provide applications convenient access to personal data of the consumer (Paragraph [0062])

Regarding Claim 2,

Oberhauser and Sinclair teaches the computing system of claim 1. Oberhauser teaches wherein the executing the stored executable application comprises: determining a scope of permission to access personal data that is to be granted to the executable application, and; allowing or denying the executable application to use the portion of personal data (Paragraph [0050-0051] teaches an application requesting income (i.e. scope of permission) and being granted access to income information)(Paragraph [0027] teaches specifying scope of permission for personal data)

Regarding Claims 3-4,

Oberhauser and Sinclair teaches the computing system of claim 2. Oberhauser teaches wherein executing the stored executable application comprises: when the determined scope of data includes data required by the executable application, provide the executable application with the determined scope of data, and run the executable application using the determined scope of data to generate the one or more results (Paragraph [0050-0051] teaches being granted access to generate a result (i.e. determine whether a user should get a car loan) and storing the one or more results in the data storage

Regarding Claim 4,

Oberhauser and Sinclair teaches the computing system of claim 3. Oberhauser teaches storing one or more results in the data storage (Paragraph [0064] teaches storing results)

Regarding Claim 5,


Oberhauser and Sinclair teaches the computing system of claim 5. Oberhauser teaches teaches wherein executing the stored executable application comprises: granting or denying the entity a permission to access the one or more results stored (Paragraph [0050-0051] teaches granting access to results)

Regarding Claim 6,

Oberhauser and Sinclair teaches the computing system of claim 1. Oberhauser teaches wherein the entity is associated with a second DID that is different than the first DID, and wherein identifying one or more characteristics of the application includes identifying the second DID of the entity (Paragraph [0118-0119] teaches a second DID representing the trusted entity).

Regarding Claim 7,

Oberhauser and Sinclair teaches the computing system of claim 1. Oberhauser teaches wherein the application associated with the entity is associated with a third DID, and wherein identifying characteristics of the application includes identifying the third DID of the application (Figure 1 teaches at least a third DIR).

Regarding Claim 8,

Oberhauser and Sinclair teaches the computing system of claim 1. Sinclair teaches wherein the write permission includes at least one of the following: an amount of data permitted to be written by the entity; allowing the entity only to write data related to the executable application; allowing the entity only to write data within a predetermined time frame; and allowing the entity only to write data for a predetermined number of times (Paragraph [0068] teaches access for the application for a limited period of time);

Regarding Claims 15-19,

Claims 15-19 are similar in scope to Claims 1-5 and are rejected for a similar rationale.

Regarding Claim 20,

Claim 20 is similar to Claim 1 and is rejected for a similar rationale.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser and Sinclair further in view of Official Notice
Regarding Claims 9-10


Oberhauser and Sinclair teaches the computing system of claim 1 but does not explicitly teach in response to the request from the entity, While Sinclair teaches includes a recommendation of whether the executable application should be allowed to be stored in the data storage (Paragraph [0072]) Sinclair does not explicitly teach generate a notification to the owner of the first DID that the request has been received
The Examiner takes Official Notice that notifications are well known in the art
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhauser and Sinclair with generating a notification to the owner and the results would be predictable (i.e. a notification would be sent)

Regarding Claim 11,

Oberhauser and Sinclair teaches the computing system of claim 9, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts or denies the recommendation (Paragraph [0194] teaches accepting the plan)

Regarding Claim 12,

Oberhauser and Sinclair teaches the computing system of claim 1, wherein the computing system is further caused to: receive an indication from the owner of the first DID indicating whether the executable application is allowed to be stored in the data storage (Paragraph [0194] teaches accepting the plan)

Regarding Claims 13-14.

Oberhauser and Sinclair teaches the computing system of claim 1, but does not explicitly teach generate a notification after receiving the executable application, generate a notification after the one or more results are generated
The Examiner takes Official Notice that notifications are well known in the art
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oberhauser and Sinclair with generating a notification to after receiving the application and after the results were generated and the results would be predictable (i.e. a notification would be sent)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439